Case 2:20-cv-05526-SVW-SHK Document 52-6 Filed 12/22/20 Page 1 of 2 Page ID #:287




                                Exhibit 4
     Case 2:20-cv-05526-SVW-SHK Document 52-6 Filed 12/22/20 Page 2 of 2 Page ID #:288




From:                              Michael Harris
Sent:                              Monday, November 2, 2020 11:42 AM
To:                                Ronan Cohen
Cc:                                Marina Lang; Anneliese Lomonaco
Subject:                           Athena v. AMN - Deposition - A062.L20369
Attachments:                       Notice of 30(b)(6) Deposition of AMN L20369.pdf



On October 9, we served on you the attached notice of deposition. The date is Thursday, November
5, 2020, at our office.
You neither acknowledged it nor contacted us to change the date and time. You cannot ignore it
because canceling or staying depositions requires your obtaining a protective order before the
deposition date. Pioche Mines Consol., Inc. v. Dolman, 333 F.2d 257, 269 (9th Cir. 1964) (“Rule
[26(c)] places the burden on the proposed deponent to get an order, not just to make a motion.”).
Having said that, we are flexible about the time and place and would consider having it conducted
virtually because of Covid. But we need you to communicate about discovery. We must know today
so we can confirm with the reporter. If you and the Rule 30(b)(6) witness will not attend, you must tell
us that so we will not waste our client’s money having a reporter show up. That benefits you and AMN
too because we will not have to include the reporter’s fees in our request for expenses in our Rule 37
motion.
Michael D. Harris
SoCal IP Law Group LLP
310 N. Westlake Blvd., Ste. 120
Westlake Village, CA 91362-3788
 1332 Anacapa St., Suite 201
 Santa Barbara, CA 93101
Direct Phone (805) 497-3488
Office Phone (805) 230-1350 x246
Fax (805) 230-1355
Cell (818) 590-5540
mharris@socalip.com
http://www.socalip.com




                                                           1
